 



Exhibit 10.6
SoundBite Corporation
Compensatory Arrangements with Outside Directors
     The following compensatory arrangements shall become effective as of the
date of their approval (the “Effective Date”) by the board of directors (the
“Board”) of SoundBite Communications, Inc. (the “Company”). For purposes of
these arrangements, the term “Outside Director” shall mean any member of who is
not (i) an employee of the Company or any of its subsidiaries or (ii) an
affiliate (as defined in Rule 12b-2 under the Securities Exchange Act of 1934)
of any person or entity that is the beneficial owner (as defined in Rule 13d-3
under such Act) of 5.0% or more of the common stock of the Company.
     Commencing as of the Effective Date, each Outside Director shall be
entitled to the following:

  (a)   an annual retainer fee of $25,000 for Board service;     (b)  
additional annual retainer fees for Board committee service as follows:

       
       
•     Chair of Audit Committee
  $10,000
       
•     Other Members of Audit Committee
  $  3,000
       
•     Chair of Compensation Committee
  $  7,500
       
•     Other Members of Compensation Committee
  $  3,000
       
•     Chair of Nominating and Corporate Governance Committee
  $  5,000
       
•     Other Members of Nominating and Corporate Governance Committee
  $  2,000

  (c)   a meeting fee of $1,000 for each meeting of the Board, the Audit
Committee, the Compensation Committee or the Nominating and Corporate Governance
Committee attended in person or by telephone;     (d)   the grant, as of each
annual stockholder meeting (commencing with the annual stockholder meeting in
2008), of an option that (i) is exercisable to purchase 13,000 shares of common
stock, (ii) has an exercise price equal to the fair market value of the common
stock on the grant date, (iii) vests in full as of the immediately succeeding
annual stockholder meeting or any earlier change-in-control event (as defined
therein), and (iv) terminates upon the earlier of three months after the final
date on which the Outside Director is a member of the Board and ten years after
the grant date; and     (e)   if such Outside Director first joins the Board
after the Effective Date, the grant, as of the date on which such Outside
Director first joins the Board, of an option that (i) is exercisable to purchase
25,000 shares of common stock, (ii) has an exercise price equal to the fair
market value of the common stock on the grant date, (iii) vests in equal monthly
installments over a period of 12 months following the grant date, subject to
earlier vesting in full upon the occurrence of a change-in-control event (as
defined therein), and (iv) terminates upon the earlier of three months after the
final date on which the Outside Director is a member of the Board and ten years
after the grant date.

All retainer fees shall be paid quarterly in arrears, with fees earned during a
fiscal quarter to be paid during the first month of the immediately succeeding
quarter. In the event an Outside Director serves as a member of the Board or a
committee or as Chair of a committee for less than all of a fiscal quarter, the
amount of the quarterly installment of each applicable retainer fee under
paragraphs (a) and (b) above shall equal one-twelfth of the amount of such
retainer fee as set forth in paragraph (a) or (b) multiplied by the number of
full or partial months served in such quarter. The preceding sentence shall
apply with respect to (1) the first fiscal quarter of service by an Outside
Director who first joins the Board after the Effective Date, (2) the last fiscal
quarter of service by an Outside Director who first joins the Board after the
Effective Date, and (3) the fiscal quarter ending December 31, 2007 for each
Outside Director serving as of the Effective Date.

 